PER CURIAM.
The action was for damages for breach of contract. Jury was waived, issues submitted to the court, evidence heard, and judgment for the defendant.
For plaintiff in error it is contended that after judgment there was filed a motion for a venire de novo, on the ground that the court did not read or hear a certain deposition offered for defendant on the trial of the cause,‘which motion, it is stated, the court denied. There is no bill of exceptions presented, and so there is before us neither the deposition nor the other evidence in the cause, wherefrom the materiality of the alleged unread or unheard evidence might appear. Nor is the motion itself nor the ruling thereon so preserved, nor anything to indicate what, if anything, was submitted in support of or in opposition to the motion. Under the prevailing practice, a bill of exceptions is the only means whereby such motions and papers filed in support or opposition, and ruling thereon, and exceptions to the rulings may become part of any record which this court may consider.
The judgment of the District Court must therefore be, and it is, affirmed.